 


109 HR 2757 IH: Homeowners’ Benefit Protection Act of 2005
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2757 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an inflation adjustment of the dollar limitation on the exclusion of gain on the sale of a principal residence. 
 
 
1.Short titleThis Act may be cited as the Homeowners’ Benefit Protection Act of 2005. 
2.Inflation adjustment of limitation on exclusion of gain on sale of principal residence 
(a)In generalSubsection (b) of section 121 of the Internal Revenue Code of 1986 (relating to exclusion of gain from sale of principal residence) is amended by adding at the end the following new paragraph: 
 
(4)Exclusion limitation 
(A)In generalFor purposes of this subsection, the exclusion limitation is $250,000. 
(B)Inflation adjustmentIn the case of any sale or exchange during any calendar year after 2005, the dollar amount contained in subparagraph (A) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2004 for calendar year 1992 in subparagraph (B) thereof.If any increase under the preceding sentence is not a multiple of $1,000, such increase shall be rounded to the nearest multiple of $1,000.. 
(b)Conforming amendments 
(1)Paragraph (1) of section 121(b) of such Code is amended by striking $250,000 and inserting the exclusion limitation. 
(2)Subparagraph (A) of section 121(b)(2) of such Code is amended by striking so much of such paragraph as precedes clause (i) and inserting the following: 
 
(A)Special rules for joint returnsParagraph (1) shall be applied by substituting twice the exclusion limitation for the exclusion limitation if—. 
(c)Effective dateThe amendments made by this section shall apply to sales and exchanges after December 31, 2005. 
 
